19-11632-mg         Doc 295        Filed 09/03/19      Entered 09/03/19 12:53:52                Main Document
                                                      Pg 1 of 5


 Paul V. Shalhoub
 Andrew S. Mordkoff
 WILLKIE FARR & GALLAGHER LLP
 787 Seventh Avenue
 New York, New York 10019
 Telephone: (212) 728-8000
 Facsimile: (212) 728-8111

 Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 in re:                                                 :       Chapter 11
                                                        :
 Aegerion Pharmaceuticals, Inc., et al.,1               :       Case No. 19-11632 (MG)
                                                        :
                            Debtors.                    :       (Jointly Administered)
 -------------------------------------------------------x

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               HEARING ON SEPTEMBER 5, 2019 AT 10:00 A.M. (EASTERN TIME)

 Location of Hearing:                 United States Bankruptcy Court
                                      Southern District of New York
                                      One Bowling Green, Room 523
                                      New York, New York 10004


     I.   CONTESTED MATTER GOING FORWARD:2

          1.       Confirmation of Debtors’ Modified First Amended Chapter 11 Plan [Docket No.
                   279].



 1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer
          identification number are Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings,
          Inc. (1331). The Debtors’ executive headquarters are located at 245 First Street, Riverview II, 18th Floor,
          Cambridge, MA 02142.
 2
          On August 14, 2019, the Official Committee of Unsecured Creditors filed the Application Pursuant to
          Sections 328 and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 for an
          Order Approving the Retention and Employment of Cassels Brock & Blackwell LLP as Canadian Counsel
          to the Official Committee of Unsecured Creditors of the Debtors Nunc Pro Tunc to June 28, 2019 [Docket
          No. 231]. While the retention application was originally scheduled to be heard at the hearing, no objections
          were filed thereto and on September 3, 2019, the Court entered an order [Docket No. 291] approving the
          retention application.
19-11632-mg    Doc 295     Filed 09/03/19    Entered 09/03/19 12:53:52        Main Document
                                            Pg 2 of 5


              Related Documents:

              Notice of Filing of Exhibits to Proposed Disclosure Statement for Debtors’ First
              Amended Joint Chapter 11 Plan [Docket No. 170].

              Debtors’ First Amended Joint Chapter 11 Plan [Docket No. 180].

              Disclosure Statement for Debtors’ First Amended Joint Chapter 11 Plan [Docket
              No. 182].

              Order: (I) Approving Disclosure Statement; (II) Establishing Date of
              Confirmation Hearing; (III) Establishing Procedures for Solicitation and
              Tabulation of Votes to Accept or Reject Plan, Including (A) Approving Form and
              Manner of Solicitation Packages, (B) Approving Form and Manner of Notice of
              Confirmation Hearing, (C) Establishing Record Date and Approving Procedures
              for Distribution of Solicitation Packages, (D) Approving Forms of Ballots,
              (E) Establishing Deadline for Receipt of Ballots, and (F) Approving Procedures
              for Vote Tabulations; (IV) Establishing Deadline and Procedures for Filing
              Objections to Confirmation of Plan; (V) Approving Rights Offering Procedures;
              and (VI) Granting Related Relief [Docket No. 191].

              Affidavit of Publication of Gregory R. DePalma Regarding Notice of (I) Approval
              of Disclosure Statement, (II) Deadline for Voting on Plan, (III) Hearing to
              Consider Confirmation of Plan, and (IV) Deadline for Filing Objections to
              Confirmation of Plan [Docket No. 212].

              Notice of Filing of Plan Supplement Relating to Debtors’ First Amended Joint
              Chapter 11 Plan [Docket No. 226].

              Notice of Filing of Form of Proposed Findings of Fact, Conclusions of Law and
              Order Confirming Debtors’ First Amended Joint Chapter 11 Plan [Docket No.
              227].

              Limited Objection of Sandoz GmbH to Confirmation of Debtors’ First Amended
              Joint Chapter 11 Plan [Docket No. 245] (the “Sandoz Limited Objection”).

              Objection of Marc Beer to Confirmation of the Debtors’ First Amended Joint
              Chapter 11 Plan [Docket No. 247] (the “Beer Objection”).

              Joinder of Mark Sumeray and Mark Fitzpatrick to Objection of Marc Beer to
              Confirmation of the Debtors’ First Amended Joint Chapter 11 Plan [Docket No.
              248].

              Limited Joinder of Craig Fraser to Objection to Confirmation Filed by Marc Beer
              [Docket No. 247] [Docket No. 249].




                                             -2-
19-11632-mg    Doc 295     Filed 09/03/19    Entered 09/03/19 12:53:52       Main Document
                                            Pg 3 of 5


              Limited Objection of the United States Securities and Exchange Commission to
              Confirmation of the Debtors’ Chapter 11 Plan [Docket No. 251] (the “SEC
              Objection”).

              Limited Objection, Joinder and Reservation of Rights of Catalent Pharma
              Solutions, LLC with Respect to Debtors’ First Amended Joint Chapter 11 Plan
              [Docket No. 252] (the “Catalent Limited Objection”).

              Conditional Joinder of the Trustees of the University of Pennsylvania to
              (I) Limited Objection of Sandoz GmbH to Confirmation of Debtors’ First
              Amended Joint Chapter 11 Plan; and (II) Limited Objection, Joinder and
              Reservation of Rights of Catalent Pharma Solutions, LLC with Respect to
              Debtors’ First Amended Joint Chapter 11 Plan [Docket No. 254] (the “UPenn
              Joinder”).

              Limited Objection of the State of Texas to Confirmation of the Debtors’ Amended
              Plan / Debtors’ First Amended Joint Chapter 11 Plan (Dkt. 180) [Docket No. 255]
              (the “Texas Limited Objection”).

              Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation of Votes
              and Tabulation of Ballots Cast on Debtors’ First Amended Joint Chapter 11 Plan
              [Docket No. 260].

              United States Trustee’s Reservation of Rights and Limited Objection to
              Confirmation of the Debtors’ First Amended Plan [Docket No. 263] (the “U.S.
              Trustee Limited Objection”).

              Notice of Filing of First Supplemental Proposed Schedule of Rejected Executory
              Contracts and Unexpired Leases in Connection with the Debtors’ First Amended
              Joint Chapter 11 Plan [Docket No. 265].

              Notice of Assumption of Contracts and Leases in Connection with Debtors’ First
              Amended Joint Chapter 11 Plan [Docket No. 266].

              Declaration of John R. Castellano in Support of Confirmation of Debtors’ First
              Amended Joint Chapter 11 Plan [Docket No. 274].

              Declaration of Ashish Contractor in Support of Confirmation of Debtors’ First
              Amended Joint Chapter 11 Plan [Docket No. 275].

              Declaration of Ben Harshbarger in Support of Confirmation of the Debtors’ First
              Amended Joint Chapter 11 Plan [Docket No. 276].

              Debtors’ Memorandum of Law in Support of Confirmation and Reply to
              Objections to Debtors’ First Amended Joint Chapter 11 Plan [Docket No. 277].




                                             -3-
19-11632-mg     Doc 295       Filed 09/03/19      Entered 09/03/19 12:53:52              Main Document
                                                 Pg 4 of 5


              Notice of Filing of (A) Debtors’ Modified First Amended Joint Chapter 11 Plan;
              and (B) Blackline of Debtors’ First Amended Joint Chapter 11 Plan [Docket No.
              279].

              Notice of Filing of Revised Form of Proposed Findings of Fact, Conclusions of
              Law and Order Confirming Debtors’ First Amended Joint Chapter 11 Plan
              [Docket No. 280] (the “Confirmation Order”).

              Joinder of Ad Hoc Group to Debtors’ Memorandum of Law in Support of
              Confirmation and Reply to Objections to Debtor’s First Amended Joint Chapter
              11 Plan [Docket No. 281].

              Official Committee of Unsecured Creditors’ Statement in Support of Debtors’
              Chapter 11 Plan and Reply to D&O Objections [Docket No. 282].

              Status: Over the last several weeks, the Debtors have engaged in discussions
              with various parties regarding their comments and objections to Plan
              confirmation, including the Official Committee of Unsecured Creditors (the
              “Committee”). On August 29, 2019, the Debtors filed modified proposed forms
              of the Plan [Docket No. 279] and Confirmation Order [Docket No. 280], and
              confirmation is supported by the Committee. The revised Plan and Confirmation
              Order also contains supplemental language that the Debtors have confirmed
              resolves: (i) the Sandoz Limited Objection, (ii) the Catalent Limited Objection,
              (iii) the UPenn Joinder, and (iv) the Texas Limited Objection.3 Accordingly, the
              Debtors believe that only the Beer Objection (and related joinders thereto), the
              U.S. Trustee Limited Objection, and the SEC Objection will be going forward at
              the hearing.




 3
      The Debtors also received numerous informal objections from other state agencies requesting the same
      relief that was sought in the Texas Limited Objection. The Debtors and the State of Texas agreed to
      modified language in the Plan and Confirmation Order that resolves the Texas Limited Objection. The
      Debtors understand that such modified language resolves all other informal comments received from the
      other states.


                                                   -4-
19-11632-mg   Doc 295   Filed 09/03/19    Entered 09/03/19 12:53:52   Main Document
                                         Pg 5 of 5


 Dated: September 3, 2019
        New York, New York
                                  WILLKIE FARR & GALLAGHER LLP
                                  Counsel for the Debtors and
                                  Debtors in Possession



                                  By: /s/ Paul V. Shalhoub
                                     Paul V. Shalhoub
                                     Andrew S. Mordkoff
                                     787 Seventh Avenue
                                     New York, New York 10019
                                     Telephone: (212) 728-8000
                                     Facsimile: (212) 728-8111




                                          -5-
